Citation Nr: 0617531	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for degenerative 
arthritis of the right shoulder prior to January 31, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO continued a 
noncompensable rating for degenerative arthritis of the right 
shoulder.  In a March 2004 rating decision, the RO increased 
the rating to 10 percent effective January 31, 2004.  

The Board first considered this appeal in December 2003 and 
determined that additional development was required.  In 
March 2005, the Board again considered the appeal and 
determined that further development was necessary to ensure 
compliance with the original remand directives.  The matter 
was remanded and the RO performed all requested development.  
The issue on appeal remains denied and is properly returned 
to the Board for appellate consideration.  

In March 2005, the veteran requested reconsideration of his 
claim for right knee strain.  The RO has not addressed the 
issue of whether there is new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for right knee strain, and it is referred for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right shoulder disability is manifested by 
pain and limitation of motion.

3.  The veteran exhibited limitation of motion attributable 
to pain during a 1992 medical examination.
CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for 
degenerative arthritis of the right shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010.

2.  Criteria for a 10 percent rating for degenerative 
arthritis of the right shoulder have been met as of February 
5, 1999.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to an increased rating for a right shoulder 
disability and to an earlier effective date for a compensable 
rating for degenerative arthritis.  The letter identified 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information related to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  Therefore, the Board finds 
that the veteran was effectively notified of the information 
and evidence necessary to substantiate and complete his 
claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in March 2005 and reconsidered the claim in 
December 2005.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Increased Rating

The veteran complains of severe right shoulder pain with all 
movement and activity, especially lifting.  He avers that 
pain affects his sleep and renders him unable to work, 
participate in sports, or play with his children.  He 
maintains that no treatment alleviates his constant pain.  

The veteran is right hand dominant.  September 1991 x-ray 
images of the veteran's right shoulder revealed sclerotic 
changes consistent with degenerative change.  

There is no evidence that the veteran complained of or sought 
treatment for right shoulder pain from 1993 until 2001.  In 
May 2001, the veteran rated right shoulder pain at ten out of 
ten on a scale of one to ten, with ten being the highest.  
Despite that complaint, a VA physician noted that the veteran 
had full range of motion and was not in obvious distress.  
There was evidence of slight crepitus and weakness on 
examination.  In November 2001, a VA physician noted that the 
veteran experienced severe pain with right arm lifting.  

In June 2002, a VA physician noted full range of motion of 
the veteran's joints with no evidence of inflammation or 
crepitation.  The physician noted prominence of the veteran's 
right distal clavicle and opined that the veteran had a 
possible acromioclavicular (AC) separation.

In November 2002, a VA physician referred the veteran to 
physical therapy after she noted possible impingement.  In 
December 2002, a VA physical therapist noted evidence of 
decreased triceps strength, decreased digital sensation, and 
abnormal, tender muscle bulk of the posterior shoulder.  The 
veteran resisted extension and abduction.  The examiner 
diagnosed a possible chronic tear of the posterior rotator 
cuff.  That assessment was not confirmed during subsequent 
examinations, and the veteran did not again complain of right 
shoulder pain until July 2003.

During a January 2004 VA examination, there was no evidence 
of atrophy, abnormal reflexes, or asymmetrical weakness.  
Range of motion measured at 170 degrees flexion with 
resistance past 150 degrees, 150 degrees abduction accounting 
for pain, 45 degrees external rotation, and internal rotation 
to L5 without evidence of fatigability.  The veteran 
described severe functional loss attributable to pain.  The 
examiner questioned that complaint because the veteran did 
not appear to be in acute distress and medical records did 
not indicate a significant history of right shoulder pain.  
The examiner noted that the veteran was uncooperative during 
the examination, which affected an assessment of whether the 
veteran's pain worsened after periods of activity.  The 
veteran attributed his resistance to pain, but the examiner 
noted limited effort with left and right shoulder movement.  

The veteran complained of right shoulder pain in March 2004 
and May 2004, but he did not complained of right shoulder 
pain again until April 2005.  During that examination, the 
veteran rated his pain at a level of ten out of ten.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  When entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right shoulder disability is evaluated as 10 
percent disabling under Diagnostic Code 5010, which provides 
for the evaluation of traumatic arthritis.  See 38 C.F.R. § 
4.71a.  Disabilities are rated under Diagnostic Code 5010 
using the criteria of Diagnostic Code 5003, which directs 
that degenerative arthritis be rated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5201, a 20 percent rating is assigned 
for limitation of motion of the dominant arm to shoulder 
level.  See 38 C.F.R. § 4.71a.  A 30 percent rating is 
assigned for limitation to midway between side and shoulder 
level.  A 40 percent rating is assigned for limitation to 25 
degrees from the side.  Considering all measured movements of 
record and evaluating the veteran's most restricted range, 
150 degrees of abduction, the veteran does not exhibit 
limited motion sufficient to warrant a compensable rating 
under Diagnostic Code 5201.

When evaluating a disability based on limitation of motion, 
the Board must consider whether the veteran's pain and 
functional loss cause additional disability beyond that 
reflected in the range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 9 Vet. App. 7, 10 
(1996).  January 2004 range of motion measurements account 
for pain, and there was no evidence of fatigability.  The 
veteran complains of severe pain that results in significant 
functional loss, but he has a sporadic, infrequent history of 
treatment for right shoulder pain, and range of motion 
examinations from 2001 to 2004 reveal essentially full range 
of motion.  Physicians questioned the veteran's self-
described severity of pain given his nominal history of 
treatment for right shoulder pain, a paucity of objective 
evidence indicating acute distress, and the veteran's lack of 
effort during examinations.  Therefore, there is no objective 
evidence that pain and functional loss cause additional 
disability beyond that reflected in range of motion 
measurements.  

When limitation of motion is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 assigns a 
10 percent rating for each major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a.  Because there is evidence 
of limited motion attributable to pain, a 10 percent rating 
is warranted under Diagnostic Code 5003.  A higher rating is 
not warranted under Diagnostic Code 5003 unless there is x-
ray evidence of arthritic involvement of two or more major 
joints or minor joint groups with occasional incapacitating 
exacerbations.  

To ensure a complete evaluation of the veteran's disability, 
the Board also considered diagnostic codes that evaluate 
shoulder disabilities on the basis of ankylosis or impairment 
of the clavicle, scapula, or humerus.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202-5203.  There is no evidence that 
the veteran experiences any of these disabilities.  Although 
a VA physician diagnosed a possible acromioclavicular (AC) 
separation in June 2002, that speculative diagnosis was not 
confirmed by objective evidence or during subsequent 
examinations.  Therefore, evaluation under other diagnostic 
codes is not appropriate.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is unable to work 
because of his disability, he has not identified any specific 
factors that are exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not been hospitalized 
for right shoulder pain and there is no evidence of 
exceptional limitation beyond that contemplated in the 
schedule of ratings.  The Board appreciates that limitations 
caused by pain have an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   See 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability"); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
compensable disability rating is itself a recognition of 
industrial impairment).  Consequently, the Board finds that 
the evaluations assigned in this decision adequately reflect 
the veteran's clinically established impairments, and an 
extra-schedular rating is denied.

Earlier Effective Date

The veteran submitted a claim for an increased rating for a 
right shoulder disability on February 5, 1999.  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a).  For claims for an increase in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date.  38 C.F.R. 
§ 3.400(o)(2).  

Diagnostic Code 5003 directs evaluation of disabilities based 
on x-ray evidence of degenerative arthritis.  See 38 C.F.R. § 
4.71a.  Under that diagnostic code, if limitation of motion 
of the specific joints involved is not compensable under the 
appropriate diagnostic codes, then a 10 percent rating is 
applied for each major joint affected by limitation of 
motion.  See 38 C.F.R. § 4.71a.  

In September 1992, the veteran complained of a two-year 
history of progressive right shoulder pain.   A VA physician 
noted restriction of movements above the head.  During 
related treatment, a VA physician diagnosed right shoulder 
bicipital tendonitis.  The veteran had full range of motion 
with discomfort at the end range of internal rotation and 
abduction beyond 130 degrees.  

Medical evidence of record establishes entitlement to an 
earlier effective date for a compensable rating for right 
shoulder arthritis because evidence indicates that the 
veteran's pain restricted his range of motion during 
treatment in 1992.  Because the veteran did not file a claim 
within one year of that 1992 treatment, the effective date 
for the increased rating is the date of receipt of the 
veteran's claim.  Consequently, the Board finds that a 10 
percent rating is warranted effective February 5, 1999.  


ORDER

A rating higher than 10 percent for right shoulder 
degenerative arthritis is denied.

An effective date of February 5, 1999, for a 10 percent 
rating for right shoulder degenerative arthritis is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


